DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman (US 8,764,060) in view of Fry et al. (USPUB 2015/0171632).

As to Claim 1, Chapman discloses a vehicle for carrying a camera crane, comprising: a chassis; a plurality of wheels rotatably attached to the chassis; a surface on the chassis for supporting a camera crane; and the vehicle having no camera-equipment-generator (Figures 1 and 2).  Chapman does not expressly disclose a battery pack assembly on the chassis, including an AC to DC converter and plurality of batteries wired to a battery charger within a housing, the batteries collectively having an output voltage of 30 to 36 VDC when fully charged, and at least one input connector on the housing wired to the AC to DC converter for charging the batteries.  Fry discloses a battery pack assembly including an AC to DC converter and plurality of batteries wired to a battery charger within a housing, the batteries collectively having an output voltage, and at least one input connector on the housing wired to the AC to DC converter for charging the batteries (Paragraph 32).  Although neither Chapman or Fry disclose the output voltage of 30 to 36 vdc when fully charged, it would have been obvious to one having ordinary skill in the art at the time the invention was 

As to Claim 2, Chapman and Fry disclose the vehicle of claim 1 with the battery pack assembly, but they do not expressly state having six batteries, with each battery wired to a separate battery charger in the housing, however it would have been obvious to include the amount of components to meet the load requirements since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

As to Claim 3, Chapman and Fry disclose the vehicle of claim 1 with the battery pack assembly but do not expressly disclose having a second output voltage of 12 VDC when fully charged, however it would have been obvious to have a second output voltage of 12v in order to provide lower voltage to devices, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As to Claim 4, Chapman and Fry disclose the vehicle of claim 1 with the vehicle having no camera-equipment-generator (Chapman figures 1 and 2).

As to Claim 5, Chapman discloses a camera crane, comprising: a chassis; a plurality of wheels rotatably attached to the chassis; a column pivotally supported on the chassis; a crane arm pivotally supported on the column; and the camera crane having no camera-equipment-generator (Figures 1 and 2).  Chapman does not expressly disclose a battery pack assembly on the chassis, the battery pack including an AC to DC converter and plurality of batteries wired to a battery charger within a housing, the batteries collectively having an output voltage of 30 to 36 VDC when fully charged, and at least one an input 
IT would have been obvious at the time of this invention to take the portable power unit of Fry, and put it on the chassis of Chapmans camera dolly in order to allow the power unit to stay close to the camera in order to provide power, and not require an additional person or device to move the power unit to stay close to the camera.

As to Claim 6,  The camera crane of claim 5 with the battery pack assembly but they do not expressly state having six batteries, with each battery wired to a separate battery charger in the housing, however it would have been obvious to include the amount of components to meet the load requirements since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

AS to Claim 7. The camera crane of claim 5 with the battery pack assembly but do not expressly disclose having a second output voltage of 12 VDC when fully charged, however it would have been obvious to have a second output voltage of 12v in order to provide lower voltage to devices, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As to Claim 9, Chapman and Fry disclose the camera crane of claim 5 with the battery pack assembly provided as an accessory, the battery pack assembly supported on a surface of the chassis, and the 

As to Claim 10, Chapman and Fry disclose the camera crane of claim 5 with the battery pack assembly but do not expressly state having a length of 45 to 90 cm, a width of 38 to 76 cm, and a height of 38 to 76 cm, further including a left handle on a left side of the housing and a right handle on a right side of the housing, for lifting and carrying the battery pack assembly, however it would have been an obvious matter of design choice to make the battery pack assembly a size that would fit the chassis of Chapman, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman and Fry in view of Feuell et al. (USPUB 2013/0057212).

As to Claim 8. Chapman and Fry disclose the camera crane of claim 5, but do not expressly disclose with the housing having a front panel including a pair of LED indicators associated with each battery.  Feuell discloses a housing having a front panel including a pair of LED indicators associated with each battery (Figure 5, Element 96).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teachings of Feuell and add indicators to the device of Chapman and Fry, so as to inform the user of the batteries charging state.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/               Primary Examiner, Art Unit 2859